Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed, with claims 1,6 and 7 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claims 1,6 or 7, specifically wherein the combination of limitations claimed includes: 
wherein the control information calculated by the processor of the first power supply apparatus includes a control value to increase or reduce current to be output to the load, and the processor of the first power supply apparatus corrects the control value of the control information according to a ratio of a current difference to a total current, the current difference being a difference between the current indicated by the current information received by the communication circuit of the first power supply apparatus and the current detected by the current detector of the first power supply apparatus, and the total current being a sum of the current indicated by the current information received by the communication circuit of the first power supply apparatus and the current detected by the current detector of the first power supply apparatus.

Claims 6,7 have similar recitations. 

The prior art teaches equalization or averaging but not a ratio of a current difference to a total current as recited.  

 The closest prior art is Kaneko (or) as detailed in the previous Office Action. The IDS dated 4/22/2021 contains pertinent references.
Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761